Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-199500) and Form S-8 (No. 333-01225, No. 333-31125, No. 333-36099, No. 333-36163, No. 333-57223, No. 333-83747, No. 333-83745, No. 333-46472, No. 333-46476, No.333-46626, No. 333-67944, No. 333-67946, No. 333-85196, No. 333-90060, No. 333-90062, No. 333-104158, No. 333-104159, No.333-104160, No. 333-160202, No. 333-160203, No. 333-160204, No. 333-166354 and No. 333-188292) of Hexcel Corporation of our report dated February 4, 2016 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Stamford, Connecticut
